Title: From James Madison to the Senate, 13 February 1816
From: Madison, James
To: Senate


                    
                        
                            Feby 13th. 1816.
                        
                    
                    I nominate,
                    Thomas Posey, whose commission as Governor of the Indiana Territory will expire on the third of March next to be Governor of the same Territory for three years next ensuing that date.
                    John Peter & Daniel Buzzard [sic] of the District of Columbia to be justices of the peace for the County of Washington in said District.
                    William Langley, of South Carolina as Collector of direct taxes and internal duties for the 8th Collection district of the same state in the place of John Cantey resigned.
                    Obadiah Rich, of the District of Columbia, to be consul at the City of Valencia in Spain.
                    Robert M. Harrison, of Virginia, to be consul at the Island of St Thomas.
                    
                        
                            James Madison
                        
                    
                